Mr. Justice Dickey delivered the opinion of the Court: The record in this case has been examined and considered with care. We are of opinion that no cause is found requiring that the decree of the circuit court should be disturbed. The deeds and contracts and other papers, which are set aside by the decree of the circuit court, were executed and accepted by Mrs. Willetts under such circumstances that we think the court was fully warranted in the conclusion that her acts were so far affected by the undue influence of her husband that she has a right to have- the same set aside. This being done, the allowance decreed to her as a separate "support we think is not unreasonable. The judgment of the Appellate Court affirming that decree we think was right, and the same is therefore affirmed. Judgment affirmed.